Oliver, Chief Judge:
This appeal for reappraisement is before me for decision on a written stipulation reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the “foreign value” as defined in Section 402 (c) Tariff Act of 1930 as amended, of the music boxes on the invoice covered by the above-named reappraisement appeal, that are marked with an “A” and initialed RDE by Examiner Russell D. Evans was $5.65 per carton (each containing 1 music box), plus proportionate part of cost of cases as invoiced, and that the “export value” as defined in Section 402 (d) of said Act, was not higher.
The above named reappraisement appeal is submitted for decision upon this stipulation.
On the agreed facts, I find that the proper basis for appraisement of the music boxes in question, as hereinabove identified, is statutory foreign value, and I hold that such value for these articles is $5.65 per carton (each carton containing one music box), plus proportionate part of cost of cases, as invoiced. Judgment will be rendered accordingly.